I concur.
The instructions did not submit to the jury the real question which the evidence presented, and there was no evidence from which the jury could find the questions submitted to the jury against the defendant. As indicated by Mr. Justice MOFFAT, a person may commit larceny of his own property         1 where the property is taken from the possession of another who has a lien thereon, the taking being without the consent of the lienholder, and done with the intention of depriving him of his lien. There was sufficient evidence to go to the jury on this proposition under proper instructions, therefore a new trial should be granted.
I agree with Mr. Justice McDONOUGH that the value of the property stolen cannot exceed the amount of the lien which the lienholder has against it at the time of taking. Here it would be the reasonable value of the services and         2, 3 materials which the lienholder had expended on the car prior to the taking, after deducting the amount which had been paid thereon. In case this amount did not exceed $50 it could only be petit larceny. *Page 41